SUPPLEMENTAL PENSION PLAN

(409A NON-GRANDFATHERED COMPONENT)

For Officers and Managers

of

Union Pacific Corporation

and

Affiliates

(As amended and restated in its entirety

effective as of January 1, 1989, including all amendments

adopted through September 30, 2017)

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

 

PAGE

ARTICLE ONE

SCOPE OF SUPPLEMENTAL PLAN AND DEFINITIONS

1 

ARTICLE TWO

AMOUNT AND PAYMENT OF PENSION

7 

ARTICLE THREE

MANNER OF PAYMENT

14 

ARTICLE FOUR

VESTINGS

16 

ARTICLE FIVE

CERTAIN EMPLOYEE TRANSFERS

18 

ARTICLE SIX

PRE-RETIREMENT SURVIVOR’S BENEFIT

19 

ARTICLE SEVEN

FUNDING

21 

ARTICLE EIGHT

ADMINISTRATION

22 

ARTICLE NINE

ADMENDMENT OR TERMINATION

24 

ARTICLE TEN

GENERAL PROVISIONS

25 

ARTICLE ELEVEN

TRANSFERS TO NON-COVERED EMPLOYMENT

28 

ARTICLE TWELVE

CLAIMS PROCEDURE

29 

 

 

 

--------------------------------------------------------------------------------

 

 

Article One
Scope of Supplemental Plan and Definitions

1.1 Introduction. This “Supplemental Plan (409A Non-Grandfathered Component),”
amended through January 1, 2009, since amended and now further amended effective
September 30, 2017, and as it may hereafter be amended from time to time,
establishes the rights to specified benefits for certain officers and managers
or highly compensated employees who retire or otherwise terminate their
Employment on or after January 1, 2005. The rights of any such individual who
retired or otherwise terminated Employment prior to January 1, 2005 shall be
subject to the terms of the Supplemental Plan as in effect at the date of
retirement or termination, except to the extent otherwise provided herein. This
Supplemental Plan is intended to be a non-qualified supplemental retirement plan
which is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company, pursuant to sections 201, 301 and 401 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and, as such, to be exempt
from the provisions of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA.

1.2 Applicability. The Supplemental Plan was bifurcated into two components,
effective January 1, 2009. One such component, known as the “Supplemental
Pension Plan (409A Grandfathered Component) for Officers and Managers of Union
Pacific Corporation, effective January 1, 1989,” is applicable solely to those
benefits that were both accrued and fully vested as of December 31, 2004 in
accordance with the terms of the Supplemental Plan as in effect on December 31,
2004, which terms were not materially modified after October 3, 2004. With
respect to all other amounts accrued under the Supplemental Plan, the rights of
the Participant shall be governed by the terms of this Supplemental Plan (409A
Non‑Grandfathered Component).

1.3 Definitions. As used in this Supplemental Plan (409A Non‑Grandfathered
Component), the following terms have the meanings set forth below, unless a
different meaning is plainly required by the context:

(a) “Additional Disability Pay Benefit” means the benefit provided for in
Section 2.4(b). The Additional Disability Pay Benefit is intended to constitute
“disability pay” that is exempt from the requirements of Section 409A of the
Code, as described in Section 1.409A‑1(a)(5) of the Treasury Regulations.

(b) “Administrator” shall have, on and after February 1, 2013, the same meaning
as “Named Fiduciary-Plan Administration” as such term is defined in the Pension
Plan for Salaried Employees of Union Pacific Corporation and Affiliates.  Prior
to February 1, 2013, “Administrator” means the Senior Vice President-Human
Resources of Union Pacific or, if there is no such Senior Vice President - Human
Resources, such person or persons appointed by the Board of Directors of Union
Pacific or, in the absence of any such appointment, Union Pacific, who shall
administer this Supplemental Plan.

﻿



1

--------------------------------------------------------------------------------

 

 

(c) “Change in Control” means a “Change in Control” as defined in the Union
Pacific Corporation Key Employee Continuity Plan adopted November 16, 2000, as
may be amended from time to time.

(d) “Company” means Union Pacific and any Affiliated Company which is included
in the Supplemental Plan by written action of (i) its board of directors and
(ii) either the Board of Directors of Union Pacific or the Administrator acting
on behalf of the Board of Directors of Union Pacific; provided, however, that if
an Affiliated Company (other than an Affiliated Company that would remain such
if the phrase “100 percent” were substituted for the phrase “at least 80
percent” in section 1563(a)(1) of the Code, which is then incorporated by
reference in sections 414(b) and (c) of the Code) is included in the
Supplemental Plan by virtue of action by the Administrator, unless the Board of
Directors of Union Pacific ratifies such action not later than its first
regularly scheduled meeting held subsequent to the taking of such action by the
Administrator, such Affiliated Company shall cease to be so included as of the
close of business on the last day of the month in which such meeting occurs and
no employee of such Affiliated Company shall accrue a benefit under the
Supplemental Plan.

(e) “Early Supplemental Pension Retirement Date” means the date of a
Participant’s Separation from Service after he becomes vested in his
Supplemental Plan (409A Non‑Grandfathered Component) benefit under Section 4.2,
before his Normal Retirement Date, and after either attaining age 55 and
completing 10 years of Vesting Service or attaining age 65, determined after
taking into account (i) additional service credited under Section 1.3(s) and/or
(ii) additional years of age, not exceeding five (5), as may be approved by the
Chief Executive Officer of Union Pacific prior to the Participant’s Separation
from Service or as may be credited to the Participant pursuant to Section 2.7,
Section 2.8 or Section 2.10; provided, however that such date does not qualify
as an Early Retirement Date under the terms of the Pension Plan. Notwithstanding
the foregoing, any additional years of age awarded under this Section 1.3(e)
shall affect only a Participant’s eligibility for an Early Supplemental Pension,
and not the actual commencement date of such benefit.

(f) “Early Supplemental Pension” means the pension provided for in Section 2.2.

(g) “Effective Date” means January 1, 1989, the effective date of this document;
provided, however, that when a provision of this Supplemental Plan (409A
Non‑Grandfathered Component) states an effective date other than January 1,
1989, such stated special effective date shall apply as to that provision.

(h) “Final Average Compensation” means Final Average Compensation as determined
under Article II of the Pension Plan as of the date of the Participant’s
Separation from Service.

(i) “Incentive Compensation” means:

(i) incentive compensation awarded to a Participant under the Executive
Incentive Plan of Union Pacific Corporation and Subsidiaries, as amended and

﻿



2

--------------------------------------------------------------------------------

 

 

restated as of April 15, 1988 and as it may thereafter be amended from time to
time, and any successor thereto (the “Executive Incentive Plan”);

(ii) for 1999 and later years, incentive compensation foregone by a Participant
for an award under the Executive Incentive Premium Exchange Program of Union
Pacific Corporation and Subsidiaries;

(iii) such other incentive compensation as may be included in Incentive
Compensation for a Participant at the discretion of the Board of Directors of
Union Pacific; or

(iv) the amount of retention stock (or retention units) awarded to a Participant
by the Compensation and Benefits Committee of the Company’s Board of Directors
(or any successor thereto) in lieu of a cash award under the Executive Incentive
Plan,

but only to the extent that such incentive compensation or retention stock (or
retention units) is not taken into account in computing the Participant’s Final
Average Compensation for reasons other than the annual compensation limit under
section 401(a)(17) of the Code or the provisions of Alternative II-D set forth
in Section 3.01(c) of the Pension Plan. Awards of Incentive Compensation shall
be taken into account at the time such awards would have been paid but for the
Participant’s election, to forego or defer payment under a plan of the Company
or an Affiliated Company; provided, however, that for purposes of calculating a
Participant’s benefit under this Supplemental Plan (409A Non‑Grandfathered
Component) no more than the three highest awards of Incentive Compensation shall
be counted in the Participant’s highest 36 consecutive months of Compensation
determined as of the Participant’s Separation from Service taking all Incentive
Compensation into account.

(j) “Normal Supplemental Pension” means the pension provided for in Section 2.1.

(k) “Participant” means any Employee of the Company on or after the Effective
Date who is or once was a Covered Employee under the Pension Plan and:

(i) whose Total Credited Service under Section 1.3(s) includes years that are
not taken into account as Credited Service under the Pension Plan (including
years not taken into account due to application of the provisions of Alternative
II-D set forth in Section 3.01(c) of the Pension Plan);

(ii) who has Incentive Compensation within the 120-calendar-month period
immediately preceding the date on which the Participant ceases to be a Covered
Employee;

(iii) whose Final Average Compensation is not fully recognized under the Pension
Plan due to application of the annual compensation limit under section
401(a)(17) of the Code or the provisions of Alternative II-D set forth in
Section 3.01(c) of the Pension Plan, as determined as of the date of the
Participant’s Separation from Service;

(iv) whose benefit under the Pension Plan is reduced as a result of the
limitation described in Section 5.02 of the Pension Plan; or



3

--------------------------------------------------------------------------------

 

 

(v) who is credited with additional years of age as described in Section
1.3(e)(ii), and

who has been designated by the Administrator as eligible to participate in the
Supplemental Plan.

In the event of the death or incompetency of a Participant, the term shall mean
the Participant’s personal representative or guardian for whatever amounts
remain payable to the Participant under the terms of the Supplemental Plan.

(l) “Pension Plan” means the Pension Plan for Salaried Employees of Union
Pacific Corporation and Affiliates, as amended from time to time.

(m) “Postponed Supplemental Pension” means the pension provided for in Section
2.3.

(n) “Rehired Supplemental Pension” means the pension provided for in Section
2.5.

(o) “Separation from Service” means the date as of which the Company and the
Participant reasonably anticipate that no further services would be performed,
or that the level of bona fide services the Participant would perform after such
date would permanently decrease to no more than twenty percent (20%) of the
average level of bona fide services performed by the Participant over the
immediately preceding thirty-six (36) month period. There shall be no Separation
from Service during a Participant’s bona fide leave of absence so long as such
leave does not exceed six (6) months or such longer period as the Participant
may retain a right to reemployment with the Company under applicable statute or
by contract. The term Separation from Service shall be interpreted in the same
manner as a separation from service under Section 409A of the Code.

(p) “Supplemental Plan” means the Supplemental Pension Plan for Officers and
Managers of Union Pacific Corporation and Affiliates, as amended and restated
effective January 1, 1989, and as it may thereafter be amended from time to
time. The Supplemental Plan is comprised of the following components, each of
which is set forth in a separate document: (1) the Supplemental Pension Plan
(409A Non-Grandfathered Component) for Officers and Managers of Union Pacific
Corporation and Affiliates, and (2) the Supplemental Pension Plan (409A
Grandfathered Component) for Officers and Managers of Union Pacific Corporation
and Affiliates.

(q) “Surviving Spouse” means:

(i) where payments to the Participant have not begun under the Supplemental Plan
at the time of the Participant’s death, the spouse who was legally married to
the Participant continuously during the 12 months ending on the date of the
Participant’s death;

(ii) where payments to the Participant have begun under the Supplemental Plan
prior to the Participant’s death:



4

--------------------------------------------------------------------------------

 

 

(A) in the case of a Participant whose Supplemental Plan and Pension Plan
benefit began on the same date or who is not vested in a Pension Plan benefit,
the spouse who was legally married to the Participant on the date that his
Supplemental Plan payments began;

(B) in the case of a Participant whose Supplemental Plan benefits began on a
date earlier than the date on which his Pension Plan benefits began, the spouse
who was legally married to the Participant on the date his Pension Plan benefits
began; or

(C) in the case of a Participant whose Supplemental Plan benefits began but
whose vested Pension Plan benefits had not started prior to this death, the
spouse who was legally married to the Participant on the date of his death.

(r) “Surviving Spouse’s Pension” means the pension provided for in Section 2.6.

(s) “Total Credited Service” means:

(i) all years of Credited Service (and portions thereof) as set forth in the
Article IV of the Pension Plan, including Credited Service for years of
Employment that are not taken into account under the Pension Plan solely due to
application of the provisions of Alternative II-D set forth in Section 3.01(c)
of the Pension Plan, but excluding Credited Service accruing during a
Participant’s approved unpaid leave of absence that is after the Participant’s
Separation from Service;

(ii) such additional years of training prior to the Participant’s Employment
Commencement Date, as may have especially qualified the Participant for service
with the Company, as determined by the Board of Directors, in its sole
discretion;

(iii) such additional years of service, not exceeding five (5), as may be
approved by the Chief Executive Officer of Union Pacific prior to the
Participant’s termination of Employment; and

(iv) such additional years of service as may be credited to the Participant
pursuant to Section 2.8 or Section 2.10.

(t) “Total Offset Service” means (i) all years of “offset service” (including
portions thereof) as set forth in Article V of the Pension Plan, including years
of offset service for years of Employment that are not taken into account under
the Pension Plan solely due to application of the provisions of Alternative II-D
set forth in Section 3.01(c) of the Pension Plan; and (ii) any additional years
as credited in accordance with Section 1.3(s)(ii), (iii) or (iv).

(u) “Union Pacific” means Union Pacific Corporation, or any successor to that
corporation.

(v) “Vesting Service” means (i) all years of Vesting Service (including portions
thereof) as set forth in Article IV of the Pension Plan; and (ii) any additional
years as credited in accordance with Section 1.3(s)(ii), (iii) or (iv).



5

--------------------------------------------------------------------------------

 

 

(w) Except as otherwise expressly provided herein, all other capitalized terms
shall have the respective meanings set forth in the definition provisions of
Article II of the Pension Plan.





6

--------------------------------------------------------------------------------

 

 



ARTICLE TWO
Amount and Payment of Pension

2.1 Normal Supplemental Pension. Subject to the provisions of Articles Three,
Five and Eleven, a Participant who has a Separation from Service at his or her
Normal Retirement Age under the Pension Plan shall be entitled to receive a
Normal Supplemental Pension (or a Rehire Supplemental Pension, as applicable),
in the form of a single life annuity commencing on the Participant’s Normal
Retirement Date, equal to the result of (a) minus (b) minus (c), where:

(a) is the annual Accrued Benefit payable at Normal Retirement Date computed on
the basis of the formula provided in Section 5.01 of the Pension Plan as of the
date of the Participant’s Separation from Service, determined without regard to
the limitation described in Section 5.02 of the Pension Plan, and including
under such formula any amounts of Final Average Compensation that were excluded
from consideration for the Participant under the Pension Plan and all Incentive
Compensation payable to the Participant within the 120-calendar-month period
immediately preceding the date on which the Participant ceases to be a Covered
Employee, and utilizing Total Credited Service up to 40 years in place of
Credited Service under Article IV of the Pension Plan and Total Offset Service
up to 40 years in place of “offset service” under Article V of the Pension Plan;

(b) is the annual nonforfeitable Accrued Benefit payable at Normal Retirement
Date actually determined to be due under the terms of the Pension Plan as of the
date of the Participant’s Separation from Service; and

(c) is the annual nonforfeitable Normal Supplemental Pension payable at Normal
Retirement Date actually determined under the Supplemental Plan (409A
Grandfathered Component).

For purposes of determining benefits under the Supplemental Plan (409A
Non‑Grandfathered Component), any actuarial adjustments for a delay in the
commencement of payment beyond the Normal Retirement Date or otherwise that
apply under the Pension Plan in calculating the benefit described in (b), above,
shall also apply to calculate the benefit described in (a), above.

2.2 Early Supplemental Pension.

(a) Participant Retires on Early Retirement Date. Subject to the provisions of
Articles Three, Five and Eleven, a Participant who has a Separation from Service
on an Early Retirement Date under the Pension Plan shall receive an Early
Supplemental Pension, in the form of a single life annuity commencing on the
first day of the month following the later of the Participant’s Separation from
Service or the Participant’s attainment of age 55. The Early Supplemental
Pension shall be computed in the same manner as the Normal Supplemental Pension,
but with the amounts described in Section 2.1 adjusted for payment as of the
early benefit start date in accordance with Section 6.03 of the Pension Plan
(whether or not the Participant’s Pension Plan benefit or Supplemental Plan
(409A Grandfathered Component) benefit starts on that date), taking into account
any additional years of age described in Section 1.3(e)(ii) solely for purposes
of adjusting both the gross and offset portions of the benefit in



7

--------------------------------------------------------------------------------

 

 

Section 2.1(a).  Additionally, if the Participant’s Normal Supplemental Pension,
as defined in the Supplemental Plan (409A Grandfathered Component), is payable
under Section 4.2 of such Plan, the Participant’s Early Supplemental Pension
under the Supplemental Plan (409A Non-Grandfathered Component) shall be
increased by the difference, if any, between (i) the amount of the benefit
computed under the immediately preceding sentence attributable to the
Participant’s Normal Supplemental Pension under the terms of the Supplemental
Plan (409A Grandfathered Component) as described in Section 2.1(c) and (ii) such
amount that would have been payable from the Supplemental Plan (409A
Grandfathered Component) at the Participant’s early benefit start date under the
Supplemental Plan (409A Non-Grandfathered Component) (whether or not the
Participant’s Supplemental Plan (409A Grandfathered Component) benefit starts on
that date).

(b) Participant Retires on Early Supplemental Pension Retirement Date. Subject
to the provisions of Articles Three, Five and Eleven, a Participant who has a
Separation from Service on an Early Supplemental Pension Retirement Date shall
receive an Early Supplemental Pension, in the form of a single life annuity
commencing on the first day of the month following the later of the
Participant’s Separation from Service or the Participant’s attainment of age 55.
The Early Supplemental Pension shall be computed in the same manner as described
in Section 2.2(a), above, except that, for purposes of determining the Early
Supplemental Pension as described in Section 2.2(a):

(i) the amount described in Sections 2.1(a) and 2.1(c) shall be adjusted for
payment as of the early benefit start date in accordance with Section 6.03 of
the Pension Plan (whether or not the Participant’s Supplemental Plan (409A
Grandfathered Component) benefit starts on that date), taking into account any
additional years of age described in Section 1.3(e)(ii) solely for purposes of
adjusting both the gross and offset portions of the benefit in Section 2.1(a);
and

(ii) the amount described in Section 2.1(b) shall be adjusted for payment as of
the early benefit start date in accordance with Section 6.04 of the Pension Plan
(whether or not the Participant’s Pension Plan benefit starts on that date); and

(iii) if the Participant’s Normal Supplemental Pension, as defined in the
Supplemental Plan (409A Grandfathered Component), is payable under Section 4.2
of such Plan, the Participant’s Early Supplemental Pension under the
Supplemental Plan (409A Non-Grandfathered Component) shall be increased by the
difference, if any, between (i) the amount of the benefit computed under Section
2.2(a) attributable to the Participant’s Normal Supplemental Pension under the
terms of the Supplemental Plan (409A Grandfathered Component) as described in
Section 2.1(c) and (ii) such amount that would have been payable from the
Supplemental Plan (409A Grandfathered Component) at the Participant’s early
benefit start date under the Supplemental Plan (409A Non-Grandfathered
Component) (whether or not the Participant’s Supplemental Plan (409A
Grandfathered Component) benefit starts that date).

2.3 Postponed Supplemental Pension. Subject to the provisions of Articles Three,
Five and Eleven, a Participant who has a Separation from Service after his
Normal Retirement Age shall be entitled to a Postponed Supplemental Pension, in
the form of a single life annuity commencing at the Postponed Retirement Date,
which is equal to the Normal Supplemental



8

--------------------------------------------------------------------------------

 

 

Pension, computed in accordance with Section 2.1 based on his Total Credited
Service, Total Offset Service, etc. as of the Participant’s Postponed Retirement
Date (instead of his Normal Retirement Date).

2.4 Disabled Participants.

(a) Disability Supplemental Retirement Benefit. In the event that a Participant
becomes a Disabled Participant under the Pension Plan (and therefore is deemed
to have had a Separation from Service under the Pension Plan), the Participant
shall receive a Normal Supplemental Pension, Early Supplemental Pension, or
Postponed Supplemental Pension, as determined under Section 2.1, 2.2, 2.3 or
4.2, as applicable, in the form of a single life annuity commencing on the first
day of the month following the later of the Participant’s Disability Date under
the Pension Plan or the Participant’s attainment of age 55; provided that such
Disabled Participant has had a Separation from Service under the Supplemental
Plan (409A Non‑Grandfathered Component). Such benefit shall be based on the
Participant’s Supplemental Plan (409A Non‑Grandfathered Component) benefit
accrued through his or her Disability Date.

(b) Additional Disability Pay. To the extent that a Disabled Participant accrues
a benefit under this Supplemental Plan (409A Non‑Grandfathered Component) in
excess of the amount described in Section 2.4(a) (due to the continued crediting
of service for Disabled Participants), such additional benefit shall be paid at
the same time and in the same form as the Participant’s Pension Plan benefit, as
described in Section 6.05 of the Pension Plan. Such Additional Disability Pay
Benefit may include, by way of example, any early retirement subsidy with
respect to the Supplemental Plan benefit described in Section 2.4(a) that the
Disabled Participant accrues after his or her Disability Date.

2.5 Rehired Employees. The following provisions shall apply to any Participant
who returns to Employment with the Company after having had a Separation from
Service.

(a) Any Supplemental Pension determined under the terms of this Supplemental
Plan (409A Non‑Grandfathered Component) that is attributable to a prior period
of Employment shall continue to be paid to the Participant without regard to the
Participant’s reemployment (even if the Participant’s Pension Plan benefit and
Supplemental Plan (409A Grandfathered Component) benefit are suspended during
such reemployment).

(b) A rehired Participant shall be entitled to a Rehire Supplemental Pension, as
determined in the same manner as a Supplemental Pension under Sections 2.1, 2.2,
2.3, 2.4(a) or 4.2, as applicable, based on the Participant’s Final Average
Compensation, Incentive Compensation, Total Credited Service and Total Offset
Service during his or her aggregated periods of Employment, but offset further
by the annual nonforfeitable Supplemental Pension actually determined under the
Supplemental Plan (409A Non‑Grandfathered Component) as of the Participant’s
prior Separation from Service.

(c) In the event that the Participant is entitled to receive more than one
Rehire Supplemental Pension under this Supplemental Plan (409A Non‑Grandfathered
Component) (as a result of more than two Separations from Service), the
provisions of Section 2.5(b) shall be



9

--------------------------------------------------------------------------------

 

 

applied as if all prior periods of the Participant’s Employment were aggregated
into a single prior period of Employment.

(d) In the event that a Disabled Participant who is entitled to an Additional
Disability Pay Benefit under Section 2.4(b) returns to Employment with the
Company, the Rehire Supplemental Pension determined under Section 2.5(b) shall
not take into account the Additional Disability Pay Benefit (except for purposes
of vesting, eligibility for an early retirement subsidy, or the calculation of
the 40 year limit in Section 2.1).

2.6 Surviving Spouse’s Pension (Post-Retirement Automatic Survivor Annuity).  

(a) The Surviving Spouse of a Participant who dies while receiving a Normal or
Postponed Supplemental Pension or an Early Supplemental Pension determined under
Section 2.2(a), relating to a Separation from Service on a date that qualifies
as an Early Retirement Date under the terms of the Pension Plan, and, if
applicable, an Additional Disability Pay Benefit, shall be entitled to a
Surviving Spouse’s Pension equal to one-half of the single life annuity amount
of the Normal, Early, or Postponed Supplemental Pension (including the
Additional Disability Pay Benefit, if applicable) payable to such deceased
Participant under the Supplemental Plan (409A Non‑Grandfathered Component).
Additionally, if the Participant’s Normal Supplemental Pension, as defined in
the Supplemental Plan (409A Grandfathered Component), is payable under Section
4.2 of such Plan, the Participant’s Surviving Spouse’s Pension shall be
increased by an amount equal to one-half of the amount of the benefit computed
under Section 2.1(c) adjusted for payment as of any early benefit start date in
accordance with Section 6.04 of the Pension Plan (whether or not the
Participant’s Supplemental Plan (409A Grandfathered Component) benefit starts on
that date) and adjusted as of any postponed benefit start date according to any
actuarial adjustments for a delay in the commencement of payment of the
Participant’s benefit beyond the Normal Retirement Date or otherwise that apply
to the calculation of such a delayed benefit payment (whether or not the
Participant’s Supplemental Plan (409A Grandfathered Component) benefit starts on
that date).  Such Surviving Spouse’s Pension shall be payable to such Spouse in
equal monthly payments for life, commencing on the first day of the month
immediately following the death of such Participant.

(b) The Surviving Spouse of a Participant who dies while receiving an Early
Supplemental Pension determined under Section 2.2(b), relating to a Separation
from Service on an Early Supplemental Pension Retirement Date (i.e., a date that
does not qualify as an Early Retirement Date under the terms of the Pension
Plan), and, if applicable, an Additional Disability Pay Benefit, shall be
entitled to a Surviving Spouse’s Pension. The Surviving Spouse’s Pension shall
be payable in equal monthly payments for the Surviving Spouse’s life, commencing
on the first day of the month immediately following the Participant’s death,
which shall equal one-half of the single life annuity amount calculated for the
Participant under Section 2.2(b) (including the Additional Disability Pay
Benefit, if applicable), as of the Participant’s early benefit start date under
this Supplemental Plan (409A Non‑Grandfathered Component).  Additionally, if the
Participant’s Normal Supplemental Pension, as defined in the Supplemental Plan
(409A Grandfathered Component), is payable under Section 4.2 of such Plan, the
Participant’s Surviving Spouse’s Pension shall be increased by an amount equal
to one-half of the amount of the benefit computed under the Section 2.1(c)
adjusted for payment as of any early benefit start



10

--------------------------------------------------------------------------------

 

 

date in accordance with Section 6.04 of the Pension Plan (whether or not the
Participant’s Supplemental Plan (409A Grandfathered Component) benefit starts on
that date).

(c) The Surviving Spouse’s Pension described in this Section 2.6 is payable in
addition to any other death benefit that may be payable to the Surviving Spouse
or other beneficiary of the Participant under the form of payment in which the
Participant’s Supplemental Pension is paid pursuant to Article Three. However,
in no event shall the Surviving Spouse who is entitled to the Surviving Spouse’s
Pension, if also designated as the Participant’s beneficiary under a joint and
survivor annuity payable under the Supplemental Plan, receive a total benefit
from the Supplemental Plan that is more than 100% of the retirement income
otherwise payable to the Participant under the Supplemental Plan.

2.7 Change in Control. A Participant who is affected by a Change in Control
shall have his eligibility for and amount of Supplemental Plan benefits
determined pursuant to the terms of the Union Pacific Corporation Key Employee
Continuity Plan adopted November 16, 2000, as may be amended from time to time.

2.8 Additional Age and Service for Certain Participants.  

(a) Participant Ike Evans shall be deemed to have attained an age two (2) years,
six (6) months older than his actual age, up to a maximum age 65 and shall
receive an additional two (2) years, six (6) months service (up to a maximum of
40 years of service), which service shall be treated as part of the
Participant’s Total Credited Service in the way described in Section
1.3(s)(iii);

(b) Participant Stan McLaughlin shall be deemed to have attained an age two (2)
years older than his actual age, up to a maximum age 65 and shall receive an
additional two (2) years service (up to a maximum of 40 years of service), which
service shall be treated as part of the Participant’s Total Credited Service in
the way described in Section 1.3(s)(iii);

(c) Participant John Holm, shall be deemed to have attained an age two (2) years
older than his actual age, up to a maximum age 65 and shall receive an
additional two (2) years service (up to a maximum of 40 years of service), which
service shall be treated as part of the Participant’s Total Credited Service in
the way described in Section 1.3(s)(iii);

(d) Participant Jerry Everett shall be deemed to have attained an age two (2)
years, three (3) months older than his actual age, up to a maximum age 65 and
shall receive an additional two (2) years service (up to a maximum of 40 years
of service), which service shall be treated as part of the Participant’s Total
Credited Service in the way described in Section 1.3(s)(iii); and

(e) Participant Mike Ring shall be deemed to have attained an age three (3)
years, six (6) months older than his actual age, up to a maximum age 65.

(f) The age and service credited as provided in Section 2.8(a)-(e) results in an
additional deferral of compensation for purposes of the American Jobs Creation
Act of 2004 (“AJCA”), and such additional deferral of compensation is subject to
the terms of the AJCA.



11

--------------------------------------------------------------------------------

 

 

2.9 Six Month Delay for Specified Employees. Notwithstanding any provision of
this Supplemental Plan (409A Non-Grandfathered Component) to the contrary, no
payment shall be made to a “specified employee” (as determined in accordance
with a uniform policy adopted by the Company with respect to all arrangements
subject to Section 409A of the Code maintained by the Company and its Affiliated
Companies) until the first day of the seventh month following such specified
employee’s Separation from Service; provided, however, that in the event of the
specified employee’s death before his payment commencement date, this provision
shall not prevent payment of death benefits at the time(s) otherwise prescribed
by this Supplemental Plan (409A Non-Grandfathered Component); and provided
further that this Section 2.9 shall not apply to the Additional Disability Pay
Benefit. Payments suspended during such six‑month period shall be accumulated
and paid to the specified employee (without interest) in the seventh month
following the specified employee’s Separation from Service.

2.10 2017 Benefit Enhancement.  Effective September 30, 2017, the benefit
enhancements described in subsection (b) shall be provided to any Participant
who is a Covered Employee under the Pension Plan who satisfies the requirements
of subsection (a).  These enhancements shall be taken into account in
determining the Participant’s Normal Supplemental Pension, Early Supplemental
Pension or Postponed Supplemental Pension as described in Section 2.1, 2.2 or
2.3, respectively.

(a) The requirements of this subsection (a) are satisfied by a Covered Employee
who:

(1) is a Covered Employee under the Pension Plan on August 16, 2017;

(2) had 2016 Compensation, as defined in Section 2.18(c) of the Pension Plan, in
excess of $120,000;

(3) is at least age 55 with at least 10 years of Vesting Service, as defined in
Section 2.75 of the Pension Plan or has attained age 65, each determined as of
September 30, 2017;

(4) is eligible for and is selected by the Company to participate in the Union
Pacific 2017 Workforce Reduction Program (“2017 WRP”) and has a Separation from
Service with the Company on the date selected by the Company, which date shall
not occur after September 30, 2017; and

(5) executes all documents required by the terms of the 2017 WRP, including a
waiver and general release of any and all employment-related rights or claims
(other than claims for benefits under the Supplemental Pension Plan or Pension
Plan) that the Participant may have against the Company, any Affiliated Company,
the Supplemental Plan, the Pension Plan and their respective officers, agents
and employees, in the form and manner prescribed by the Company, and does not
revoke such waiver and general release within the time period prescribed by the
Company.

(b) Each Covered Employee described in subsection (a) shall:



12

--------------------------------------------------------------------------------

 

 

(1) receive up to an additional 60 months in the aggregate, which shall be
applied as follows:

(A) First, to increase the Covered Employee’s deemed age, up to a maximum of age
65; and

(B) Second, if any such months remain, to increase the Covered Employee’s years
and months of service for purposes of calculating Total Credited Service and
Total Offset Service, up to a maximum of 40 years of service; and

(2)be treated as having been a Covered Employee for 60 full consecutive months
for purposes of applying Section 4.02(c)(3) of the Pension Plan when calculating
Total Credited Service and Total Offset Service under this Supplemental Pension
Plan (409A Non-Grandfathered Component).

﻿

﻿





13

--------------------------------------------------------------------------------

 

 



ARTICLE THREE


Manner of Payment

3.1 Normal Form of Payment for Retirement. Except as provided in Sections 3.2
and 3.3, if a Participant has a Separation from Service on a Normal Retirement
Date, an Early Retirement Date, an Early Supplemental Pension Retirement Date,
or a Postponed Retirement Date under Section 2.1, 2.2 or 2.3, payment of the
Supplemental Pension shall be made to a Participant on his or her benefit start
date in the form of a single life annuity payable in equal monthly installments
to the Participant for his or her lifetime.

3.2 Optional Forms of Payment for Retirement. Notwithstanding Section 3.1, a
Participant may elect to receive payment of the Supplemental Pension in one of
the following forms in lieu of the applicable normal form set forth in Section
3.1.

(a) A single life annuity payable in equal monthly installments to the
Participant for his lifetime;

(b) A single life annuity payable in equal monthly installments to the
Participant for his lifetime, with 120 payments guaranteed. If a Participant
dies before he or she has received 120 monthly payments, then any balance of
guaranteed payments shall be paid in a single sum to the Participant’s
Beneficiary within 90 days following the Participant’s death. A Participant’s
designation of a Beneficiary to receive the balance of the guaranteed payments
may be made or changed until the earlier of the Participant’ death or the
expiration of the guaranteed period; or

(c) A joint and survivor annuity with any individual Beneficiary designated by
the Participant, payable in equal monthly installments for the Participant’s
lifetime and with 25%, 50%, 75% or 100%, as elected by the Participant, of the
amount of such monthly installment payable after the death of the Participant to
the designated Beneficiary of such Participant, if then living, for the life of
such designated Beneficiary. A Participant’s designation of a Beneficiary under
a joint and survivor annuity may not be changed on or after the benefit start
date for the Supplemental Pension. If a Participant’s Beneficiary dies before
the benefit start date for the Supplemental Pension, but after the Participant
has elected a joint and survivor annuity, the election shall automatically be
revoked and the Supplemental Pension shall be paid in the form set forth in
Section 3.1. Notwithstanding the foregoing, the percentage payable to the
Participant’s Beneficiary (unless the Beneficiary is the Participant’s spouse)
after the Participant’s death may not exceed the applicable percentage from the
table set forth in Appendix C of the Pension Plan.

The election described in this Section 3.2 must be made in writing, in the form
prescribed by the Administrator, at least six (6) months before, and no later
than the tax year of the Participant immediately preceding, the benefit start
date for the Supplemental Pension. Any optional form of benefit described in
this Section 3.2 shall be the actuarial equivalent of the normal form of benefit
described in Section 3.1, disregarding the value of any subsidized survivor
annuity benefit, and based on the actuarial equivalence factors set forth in
Appendix A of the Pension Plan.



14

--------------------------------------------------------------------------------

 

 

3.3 Payments For Certain Retirements Under Section 2.2(b). If a Participant has
a Separation from Service on an Early Supplemental Pension Retirement Date, and
at such Separation from Service either is not vested in or is not eligible to
start a pension under the Pension Plan, payment of his Supplemental Pension
shall be made in the form of a single life annuity. The Participant is not
eligible to elect payment of his Supplemental Pension in any other form.

3.4  Special Payments.

(a)Michael A. Paras. The amount of the Supplemental Pension payable to Michael
A. Paras under Article Two shall be paid on its scheduled payment date in the
form of a single sum payment determined by converting the single life annuity
into a single sum payment using (1) an interest rate that is equal to the
adjusted first, second, and third segment rates applied under rules similar to
the rules of Section 430(h)(2)(C) of the Code for the month before the date of
distribution or such other time as the Secretary of the Treasury may prescribe,
as described in Section 417(e)(3) of the Code and as published from time to time
by the Secretary of the Treasury and (2) the mortality table referred to in
Revenue Ruling 2007-67 (or such other mortality table as may subsequently be in
effect) for Benefit Payment Dates occurring on or after January 1, 2009.

(b)Jeff M. Crandall. The amount of the Supplemental Pension payable to Jeff M.
Crandall under Article Two shall be paid on its scheduled payment date in the
form of a single sum payment determined by converting the joint and survivor
annuity into a single sum payment using (1) an interest rate that is equal to
the adjusted first, second, and third segment rates applied under rules similar
to the rules of Section 430(h)(2)(C) of the Code for the month before the date
of distribution or such other time as the Secretary of the Treasury may
prescribe, as described in Section 417(e)(3) of the Code and as published from
time to time by the Secretary of the Treasury and (2) the mortality table
referred to in Revenue Ruling 2007-67 (or such other mortality table as may
subsequently be in effect) for Benefit Payment Dates occurring on or after
January 1, 2009; provided that Jeff M. Crandall is not entitled to receive any
payment from a nonqualified deferred compensation plan required to be aggregated
with the Supplemental Plan (409A Non-Grandfathered Component) under the
regulations promulgated under Section 409A of the Code and the amount of the
single sum payment does not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Code.

c.Arnold R. Robinson. Notwithstanding Section 3.1, the benefit payable to Arnold
R. Robinson under Article Two hereof shall be paid on its scheduled payment date
in the form of a single sum payment, the amount of which shall be determined by
converting the single life annuity (including for this purpose, the benefit
described in Section 2.6(a)) into to a single sum payment by using the
applicable interest rate and mortality assumptions of Section 2.05(c) of the
Pension Plan and treating such scheduled payment date as the “Benefit Payment
Date” for purposes of Section 2.05(c) of the Pension Plan; provided that Arnold
R. Robinson is not entitled to receive any payment from another nonqualified
deferred compensation plan required to be aggregated with the Supplemental Plan
(409A Non-Grandfathered Component) under the regulations promulgated under
Section 409A of the Code and the amount of the single sum payment does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code for
the 2017 calendar year.





15

--------------------------------------------------------------------------------

 

 

ARTICLE FOUR
Vesting

4.1 Termination Prior to Vesting.

(a) Except as provided in Section 2.7, a Participant who has a Separation from
Service before Early or Normal Retirement Date, and before completion of 5 years
of actual Vesting Service under the Pension Plan (treating as actual service for
this purpose, service described in Section 1.3(s)(ii) or credited under Section
2.7) shall not be entitled to any benefit under this Supplemental Plan (409A
Non‑Grandfathered Component); provided, however, that the Chief Executive
Officer of Union Pacific may reduce the required years of actual Vesting Service
to 3 if the Chief Executive Officer of Union Pacific determines that such change
would not be disadvantageous to the Company in the case of any Participant. The
Chief Executive Officer of Union Pacific shall make such determination by the
date the Participant terminates Employment.

(b) If a Participant described in Section 4.1(a) returns to Employment and
subsequently becomes vested in the Supplemental Plan (409A Non‑Grandfathered
Component) benefit that was forfeited under Section 4.1(a), such benefit shall
commence on the first day of the month following the later of the date the
Participant becomes vested or the Participant’s attainment of age 55 (even if
the Participant is still in the Employment of the Company on such date by reason
of his or her reemployment).

4.2 Termination After Vesting. Except as provided in Section 2.7 or Articles
Five and Eleven, a Participant who has a Separation from Service before Normal
or Early Retirement Date and before Early Supplemental Pension Retirement Date
but after (i) completing 5 (or 3, if applicable) years of actual Vesting Service
under the Pension Plan (treating as actual service for this purpose, service
described in Section 1.3(s)(ii) or credited under Section 2.7) shall be entitled
to receive, commencing on the first day of the month following the later of the
Participant’s Separation from Service or the Participant’s attainment of age 55,
the Normal Supplemental Pension computed under Section 2.1 as of the date the
Participant had a Separation from Service.

In determining any Supplemental Pension to be paid to the Participant commencing
prior to Normal Retirement Date, (I) the amounts described in Sections 2.1(a)
and 2.1(c) shall be adjusted for early payment as of the early benefit start
date in accordance with Section 6.04 of the Pension Plan (taking into account
any additional years of age described in Section 1.3(e)(ii) for purposes of
adjusting both the gross and offset portions of the benefit, and regardless of
whether the Participant’s Supplemental Plan (409A Grandfathered Component)
benefit starts on that date), and (II) the amount described in Section 2.1(b)
shall be adjusted for payment as of the early benefit start date in accordance
with Section 6.04 of the Pension Plan (whether or not the Participant’s Pension
Plan benefit starts on that date).



16

--------------------------------------------------------------------------------

 

 

4.3 Form of Vested Benefit.

(a) Benefits Payable Under Supplemental Plan and Pension Plan. If a Participant
is entitled to benefits under both the Supplemental Plan (409A Non‑Grandfathered
Component) and the Pension Plan, the Supplemental Pension determined under
Section 4.2 shall be paid:

(i) to the Participant, if he or she is not married, on his or her benefit start
date in the form of a single life annuity payable in equal monthly installments
to the Participant for his or her lifetime; or

(ii) to the Participant, if he or she is married, on his or her benefit start
date in the form of a joint and survivor annuity with the Participant’s spouse
(determined as of the benefit start date) as the beneficiary, payable in equal
monthly installments for the Participant’s lifetime and with 50% of the amount
of such monthly installment payable after the death of the Participant to such
spouse, if then living, for the life of such spouse.

Notwithstanding the foregoing, the Participant may elect, in lieu of the normal
form of benefit set forth in Section 4.3(a)(i) or (ii), as applicable, to be
paid in any of the forms described in Section 3.2, and shall be subject to
adjustment for form of payment and the same Beneficiary designation applicable
to the Participant’s Pension Plan benefit.

(b) No Benefits Payable Under Pension Plan. In the event a Participant is
entitled to a benefit from the Supplemental Plan (409A Non‑Grandfathered
Component) but is not vested in a benefit under the Pension Plan, the
Participant shall receive payment of his Supplemental Pension determined under
Section 4.2 in the automatic form of payment described in Section 8.02 of the
Pension Plan, as adjusted for form of payment and the same Beneficiary
designation applicable to the Participant’s Pension Plan benefit, that would
have applied to the Participant had he been eligible for and started payment
under the Pension Plan on the same day.





17

--------------------------------------------------------------------------------

 

 

ARTICLE FIVE
Certain Employee Transfers

5.1 Transfers into Supplemental Plan from Resources Supplemental Plan. If any
employee who is a participant in the Supplemental Pension Plan for Exempt
Salaried Employees of Union Pacific Resources Company and Affiliates is
transferred on or before October 15, 1996 to the Company and becomes a
Participant after such transfer, such employee shall retain no rights in the
other supplemental pension plan and shall receive all benefits to which entitled
under this Supplemental Plan (409A Non‑Grandfathered Component), based upon
Total Credited Service and Total Offset Service which shall include, as to such
employee, any service which would have been used in determining the
Participant’s benefits under such other supplemental pension plan.

5.2 Transfers to Resources Supplemental Plan. If a Participant is transferred on
or before October 15, 1996 to an Affiliated Company participating in the
Supplemental Pension Plan for Exempt Salaried Employees of Union Pacific
Resources Company and Affiliates and becomes a participant in the supplemental
pension plan of the Affiliated Company after such transfer, such former
Participant shall retain no rights in this Supplemental Plan if such other
supplemental pension plan has provisions that substantially conform to the
transfer provisions for the protection of transferees that are contained in
Section 5.1.

5.3 No Duplication of Benefits. There shall under no circumstances be any
duplication of benefits under this Supplemental Plan or any supplemental pension
plan of an Affiliated Company or former Affiliated Company by reason of the same
period of employment.





18

--------------------------------------------------------------------------------

 

 

ARTICLE SIX
Pre-Retirement Survivor’s Benefit

6.1 Eligibility. The Surviving Spouse of a Participant who either (a) has a
Separation from Service due to death, or (b) (i) has a Separation from Service
other than due to death after becoming entitled to a Supplemental Pension under
Article Two or Article Four, and (ii) dies prior to the commencement of payment
of the Supplemental Pension shall receive the benefit determined pursuant to
Section 6.2.

6.2 Surviving Spouse’s Benefit.

(a) Subsidized Death Benefits.  

(i) Except as provided in subsection (ii), the benefit payable to the Surviving
Spouse of a Participant described in Section 6.1 who dies:

(A) before his or her Separation from Service and before Early or Normal
Retirement Date under the terms of the Pension Plan;

(B) before his or her Separation from Service and after Early or Normal
Retirement Date under the terms of the Pension Plan; or

(C) after his or her Separation from Service, providing such Separation from
Service occurred after Early or Normal Retirement Date under the terms of the
Pension Plan,

shall be a monthly annuity payable for the Surviving Spouse’s life. Monthly
payments to the Surviving Spouse shall equal one-half of the monthly
Supplemental Pension such Participant would have received (assuming, for a
Participant described in Section 6.1(a), the Participant had vested) in the form
of a single life annuity, if the Participant had survived (but accrued no
additional benefits after death) and started his Supplemental Pension on the
date Supplemental Plan (409A Non‑Grandfathered Component) benefits begin to the
Surviving Spouse under Section 6.3. Notwithstanding anything in the Supplemental
Plan (409A Non‑Grandfathered Component) to the contrary, the Surviving Spouse’s
benefit with respect to a Participant described in (A), above, shall be
determined by applying, for purposes of any adjustment for payment prior to
Normal Retirement Date, the early retirement reduction factors of Section 6.03
of the Pension Plan.

(ii) The benefit payable to the Surviving Spouse of a Participant described in
Section 6.1, who dies other than under circumstances described in Section
6.2(a)(i) or 6.2(a)(iii) but after becoming eligible for an Early Supplemental
Pension under Section 2.2 based on an Early Supplemental Pension Retirement
Date, shall be an annuity payable for the Surviving Spouse’s life calculated as
follows. Monthly payments to the Surviving Spouse shall equal one-half of the
monthly Supplemental Pension in the form of a single life annuity calculated for
the Participant as described in Section 2.2(b) as if the Participant had
survived (but accrued no additional benefits after death) and started his
Supplemental Pension on the date



19

--------------------------------------------------------------------------------

 

 

Supplemental Plan (409A Non‑Grandfathered Component) benefits begin to the
Surviving Spouse under Section 6.3.

(iii) In addition to any other benefit due to the Surviving Spouse under this
Supplemental Plan (409A Non‑Grandfathered Component), if a Participant dies
while a Disabled Participant but before Early or Normal Retirement Date under
the terms of the Pension Plan (as determined for purposes of the Additional
Disability Pay Benefit), the Surviving Spouse shall be entitled to an additional
monthly annuity payable for the Surviving Spouse’s life. Monthly payments to the
Surviving Spouse shall equal one‑half of the monthly Additional Disability Pay
Benefit such Disabled Participant would have received (assuming the Disabled
Participant had vested) in the form of a single life annuity, if the Disabled
Participant had survived (but accrued no additional benefits after death) and
started his Additional Disability Pay Benefit on the date the Supplemental Plan
(409A Non‑Grandfathered Component) benefits described in this Section
6.2(a)(iii) begin to the Surviving Spouse under Section 6.3. Notwithstanding
anything in the Supplemental Plan (409A Non‑Grandfathered Component) to the
contrary, the Surviving Spouse’s benefit described in this Section 6.2(a)(iii)
shall be determined by applying, for purposes of any adjustment for payment
prior to Normal Retirement Date, the early retirement reduction factors of
Section 6.03 of the Pension Plan.

(b) Non-Subsidized Death Benefits. The benefit payable to the Surviving Spouse
of a Participant described in Section 6.1 who dies under circumstances other
than those described in Section 6.2(a) shall be an annuity payable for the
Surviving Spouse’s life with monthly payments equal to 50% of the monthly
Supplemental Pension the Participant would have received in the form of a
Qualified Joint and Survivor Annuity determined as if the Participant had
survived (and accrued no additional benefits after his death) and started his
Supplemental Pension on the date Supplemental Plan (409A Non‑Grandfathered
Component) benefits begin to the Surviving Spouse under Section 6.3.

6.3 Timing of Surviving Spouse’s Benefit. The benefit to which a Surviving
Spouse of a Participant shall be entitled pursuant to Section 6.2(a) or (b)
shall be paid monthly to such Surviving Spouse, commencing as of the first day
of the month following the later of the Participant’s death or the date the
Participant would have attained age 55. Payments to the Surviving Spouse shall
end with the payment made for the month in which the Surviving Spouse dies.





20

--------------------------------------------------------------------------------

 

 

ARTICLE SEVEN
Funding

The Company’s obligations hereunder shall constitute a general, unsecured
obligation of the Company payable solely out of its general assets, and no
Participant or former Participant shall have any right to any specific assets of
the Company. To the extent that any Participant or former Participant acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. The Board of
Directors of Union Pacific may, but shall not be required to, authorize Union
Pacific to establish a trust to hold assets to be used to discharge the
Company’s obligations hereunder, provided that such trust shall not confer upon
Participants or former Participants any rights other than the rights of
unsecured general creditors of the Company.





21

--------------------------------------------------------------------------------

 

 

ARTICLE EIGHT
Administration

8.1 Responsibilities and Powers of Administrator. Except for the
responsibilities and powers elsewhere herein given specifically to the Board of
Directors of Union Pacific, the Administrator shall have all responsibilities
for the operation and administration of the Supplemental Plan and shall have all
powers and discretionary authority necessary to carry out those responsibilities
hereunder. Without limiting the generality of the foregoing, the Administrator
shall have full power and discretionary authority to:

(a) keep and maintain such accounts and records with respect to Participants and
former Participants as are deemed necessary or proper;

(b) determine all questions of the eligibility for participation and benefits
and of the status and rights of Participants, former Participants, and any other
person hereunder, make all required factual determinations, interpret and
construe the Supplemental Plan in connection therewith and correct defects,
resolve ambiguities therein and supply omissions thereto;

(c) adopt from time to time mortality and other tables and interest rates upon
which all actuarial calculations shall be based, including the determination of
the appropriate factors for the adjustment of pension payments; and

(d) adopt from time to time rules and regulations governing this Supplemental
Plan.

The Administrator shall carry out all responsibilities and exercise all powers
in accordance with the terms of the Supplemental Plan. The determination of the
Administrator as to any questions involving the responsibilities hereunder shall
be final, conclusive and binding on all persons.

8.2 Certification and Payment of Benefits. The Administrator shall compute the
amount and manner of payment of benefits to which the Participants, former or
retired Participants, Surviving Spouses and beneficiaries become entitled. All
payments of benefits shall be made directly by the Company upon the instructions
of the Administrator.

8.3 Reports to Board of Directors. As the Administrator deems necessary or
proper or as the Board of Directors of Union Pacific may require, but in any
event at least once during each calendar year, the Administrator shall report to
such Board on the operation and administration of the Supplemental Plan and on
any other matter concerning the Supplemental Plan deemed advisable or required
by such Board.

8.4 Designation and Delegation. The Administrator may designate other persons to
carry out such of the responsibilities hereunder for the operating and
administration of the Supplemental Plan as the Administrator deems advisable and
delegate to the persons so designated such of the powers as the Administrator
deems necessary to carry out such responsibilities. Such designation and
delegation shall be subject to such terms and conditions as the Administrator
deems necessary or proper. Any action or determination made or taken in



22

--------------------------------------------------------------------------------

 

 

carrying out responsibilities hereunder by the persons so designated by the
Administrator shall have the same force and effect for all purposes as if such
action or determinations had been made or taken by the Administrator.

8.5 Outside Services. The Administrator may engage counsel and such clerical,
medical, financial, actuarial, accounting and other specialized services as is
deemed necessary or desirable for the operation and administration of the
Supplemental Plan. The Administrator and persons so designated shall be entitled
to rely, and shall be fully protected in any action or determination or omission
taken or made or omitted in good faith in so relying, upon any opinions, reports
or other advice which is furnished by counsel or other specialist engaged for
that purpose.

8.6 Expenses. All expenses, including any fees for outside services under
Section 8.5, incurred by the Administrator and by persons designated by the
Administrator under Section 8.4 in the operation and administration of the
Supplemental Plan shall be paid by the Company. Neither the Administrator nor
any other person who is an employee of the Company or an Affiliated Company
shall receive any compensation solely for services in carrying out any
responsibility hereunder.

8.7 Bonding. No bond or other security shall be required of the Administrator or
of any person designated under Section 8.4.

8.8 Liability. The Administrator and persons designated by him under Section 8.4
shall use ordinary care and diligence in the performance of their duties. The
Company shall indemnify and defend the Administrator and each other person so
designated under Section 8.4 against any and all claims, loss, damages, expense
(including reasonable counsel fees), and liability arising from any action or
failure to act or other conduct in their official capacity, except when the same
is due to the gross negligence or willful misconduct of the Administrator or
other persons.

8.9 Finality of Actions. Any action required of Union Pacific, the Company, the
Board of Directors of Union Pacific, or the Chief Executive Officer of Union
Pacific (the “CEO”) under this Supplemental Plan, or made by the Administrator
acting on their behalf, shall be made in the Company’s, the Board’s or the CEO’s
sole discretion, not in a fiduciary capacity and need not be uniformly applied
to similarly situated persons. Any such action shall be final, conclusive and
binding on all persons interested in the Supplemental Plan.





23

--------------------------------------------------------------------------------

 

 

ARTICLE NINE
Amendment or Termination

9.1 Amendment or Termination. The Board of Directors of Union Pacific, acting by
written resolution, reserves the right to modify, alter, amend or terminate the
Supplemental Plan from time to time and to modify, withdraw or terminate the
Supplemental Plan, to any extent that it may deem advisable; provided, that no
such modification, alteration, amendment or termination shall impair any rights
which have accrued to Participants hereunder to the date of such modification,
alteration, amendment or termination. Notwithstanding the foregoing, (i) prior
to March 1, 2013 the Senior Vice President - Human Resources of Union Pacific;
and (ii) on and after March 1, 2013 the Vice President-Human Resources of Union
Pacific Railroad Company or such other officer or employee of Union Pacific
Railroad Company or Union Pacific with similar authority, may make all
technical, administrative, regulatory and compliance amendments to the
Supplemental Plan, and any other amendment that will not significantly increase
the cost of the Supplemental Plan to the Company, as he or she shall deem
necessary or appropriate.

﻿





24

--------------------------------------------------------------------------------

 

 

ARTICLE TEN
General Provisions

10.1 Certain Rights Reserved. Nothing herein contained shall confer upon any
Employee or other person the right (a) to continue in Employment or service of
the Company or affect any right that the Company may have to terminate the
Employment or service of (or to demote or to exclude from future participation
in the Supplemental Plan) any such Employee or other person at any time for any
reason, (b) to participate in the Supplemental Plan, or (c) to receive an annual
base salary of any particular amount.

10.2 Alienability of Benefits.  

(a) Payments under the Supplemental Plan may not be assigned, transferred,
pledged or hypothecated, and to the extent permitted by law, no such payments
shall be subject to legal process or attachment for the payment of any claims
against any person entitled to receive the same. Compliance with the provisions
and conditions of any domestic relations order assigning a portion of a
Participant’s benefit to an alternate payee (as defined in Section 414(p)(8) of
the Code) (“Alternate Payee”) relating to an individual’s Supplemental Plan
benefits, which the Administrator (i) has determined is a lawful order of a
domestic relations court and (ii) has approved as consistent with the terms of
the Supplemental Plan (a “DRO” or “Approved DRO”), shall not be considered a
violation of this provision. An Approved DRO must identify the Alternate Payee
and this Supplemental Pension Plan (409A Non-Grandfathered Component) as the
plan to which the DRO applies, describe the amount payable to the Alternate
Payee (or the formula by which such amount may be determined), and must not
provide for any type or form of benefit not provided under the Supplemental Plan
(409A Non-Grandfathered Component), require the Supplemental Plan (409A
Non-Grandfathered Component) to provide increased benefits (determined on the
basis of actuarial value) or require the payment of benefits to an Alternate
Payee which are required to be paid to another Alternate Payee in accordance
with another previously Approved DRO.

(b) The benefit assigned to an Alternate Payee in accordance with an Approved
DRO shall be paid in the form of (i) an actuarially-equivalent (using factors
set forth in the Pension Plan) single life annuity payable in equal monthly
installments to the Alternate Payee for his or her lifetime, or (ii) subject to
Section 10.2(d), a designated dollar amount or percentage of each periodic
payment to the Participant from the Supplemental Plan (409A Non-Grandfathered
Component) as, when and if payable. No other forms of payment to an Alternate
Payee are available.

(c) Payment of the Alternate Payee’s benefit shall commence as follows:

(i) if the Alternate Payee’s benefit under the Supplemental Plan (409A
Non-Grandfathered Component) is payable in the form of a single life annuity for
the lifetime of the Alternate Payee, as of the first day of any month specified
in the DRO or elected by the Alternate Payee in accordance with terms of the
DRO; provided, however, that payment of such benefit shall not commence prior to
the later of: (A) the first day of the month next following the date the
Participant attains Earliest Retirement Age (as defined in Section



25

--------------------------------------------------------------------------------

 

 

414(p)(4)(B) of the Code); or (B) the first day of the month next following the
month in which the Administrator makes the determination, as described in
Section 10.2(a) above, that the domestic relations order is an Approved DRO and
is able to determine the amount payable to the Alternate Payee.  Furthermore
payment of such benefit shall commence not later than the later of: (X) the
Participant’s Normal Retirement Date; or (Y) the first day of the month next
following the month in which the Administrator makes the determination, as
described in Section 10.2(a) above, that the domestic relations order is an
Approved DRO and is able to determine the amount payable to the Alternate Payee.

(ii) if the DRO assigns a benefit to the Alternate Payee of a designated dollar
amount or percentage of each periodic payment to the Participant from the
Supplemental Plan (409A Non-Grandfathered Component) as, when and if payable,
such benefit shall commence on the later of: (A) the date on which payments to
the Participant from the Supplemental Plan (409A Non-Grandfathered Component)
commence; or (B) the first day of the month coinciding with or next following
the date specified in the DRO; provided, however, in no case shall payment of
such benefit commence prior to the first day of the month next following the
month in which the Administrator makes the determination, as described in
Section 10.2(a) above, that the domestic relations order is an Approved DRO and
is able to determine the amount payable to the Alternate Payee. Subject to
Section 10.2(d), payments under the form described in this Section 10.2(c)(ii)
shall cease as of the payment due for the month in which the death of the
Participant or Alternate Payee occurs, whichever occurs first, or as of such
earlier date specified in the DRO.

(d)No Alternate Payee shall have the right with respect to any benefit payable
by reason of a DRO to designate a beneficiary with respect to amounts becoming
payable under the Supplemental Plan (409A Non-Grandfathered Component), except
in the case of a DRO assigning a benefit to the Alternate Payee of a designated
dollar amount or percentage of each periodic payment to the Participant from the
Supplemental Plan (409A Non-Grandfathered Component), but only to the extent
that such beneficiary could be an Alternate Payee with respect to the
Participant’s benefit.

10.3 Payment Due an Incompetent. If it shall be found that any person to whom a
payment is due hereunder is unable to care for that person’s affairs because of
physical or mental disability, as determined by a licensed physician, the
Administrator shall have the authority to cause the payments becoming due such
person to be made to the legally appointed guardian of any such person or to the
spouse, brother, sister, or other person as it shall determine. Payments made
pursuant to such power shall operate as a complete discharge of the Company’s
obligations.

10.4 Governing Law. The Supplemental Plan shall be construed and enforced in
accordance with the laws of the State of Nebraska (without regard to the
legislative or judicial conflict of laws rules of any state), except to the
extent superseded by any federal law.

10.5 Successors. This Supplemental Plan shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidated or otherwise) to
all or substantially all of the business and/or assets of the Company in the
same manner and to the same extent that the Company would be bound to perform if
no such succession had taken place.



26

--------------------------------------------------------------------------------

 

 

10.6 Titles and Headings Not To Control. The titles and Articles of the
Supplemental Plan and the headings of Sections and subsections of the
Supplemental Plan are placed herein for convenience of reference only and, as
such, shall have no force and effect in the interpretation of the Supplemental
Plan.

10.7 Severability. If any provisions of the Supplemental Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity, or unenforceability shall not affect any provision of
the Plan or part thereof, each of which shall remain in full force and effect.

10.8 Determination and Withholding of Taxes. The Administrator shall have full
authority to satisfy the responsibility of Union Pacific or any Affiliated
Company to withhold taxes with respect to a Participant or former Participant,
including FICA taxes, by withholding such taxes from any distributions under the
Plan to the Participant or former Participant or his beneficiary or estate. The
Administrator shall also have full authority, with or without the consent of the
Participant of former Participant, to withhold from the individual’s
compensation from any and all sources, any FICA or other taxes applicable to
benefits accrued under the Supplemental Plan.

10.9 Interpretation. This Supplemental Plan (409A Non-Grandfathered Component)
is intended to satisfy the requirements of Section 409A of the Code, shall be
interpreted in a manner consistent with such intent, and has been operated in
reasonable good faith compliance with the requirements of Section 409A during
the period of January 1, 2005 through December 31, 2008.





27

--------------------------------------------------------------------------------

 

 

ARTICLE ELEVEN
Transfers to Non-Covered Employment

11.1 Notwithstanding any other provision of this Supplemental Plan (409A
Non‑Grandfathered Component) to the contrary, if a Participant is transferred to
the employment of an Affiliated Company that has not adopted the Supplemental
Plan (“non-covered employment”), upon the approval of the Chief Executive
Officer of Union Pacific, any benefits to which such Participant (or his
Surviving Spouse or other beneficiary) would be entitled under the Pension Plan,
the Supplemental Plan (409A Non‑Grandfathered Component), or both, by treating
such Participant’s non-covered employment as if it were service covered by such
Plans and by aggregating such service with the Participant’s other service
covered by the Plans shall be provided to the Participant under this Section
11.1 to the extent that such benefits exceed the aggregate of (a) the
Participant’s benefits under the Pension Plan, (b) the Participant’s benefits
under the Supplemental Plan (409A Non‑Grandfathered Component) determined
without regard to this Section 11.1, and (c) the Participant’s benefits under
any pension plan of the Affiliated Company that are based on the Participant’s
non-covered employment and/or employment otherwise covered by the Pension and
Supplemental Plans.

﻿





28

--------------------------------------------------------------------------------

 

 

ARTICLE TWELVE
Claims Procedure

12.1 Application for Benefits. Each Participant, former Participant, Surviving
Spouse or other beneficiary, or alternate payee under a domestic relations order
believing himself or herself eligible for a benefit under this Supplemental Plan
shall apply for such benefit by completing and filing with the Administrator an
application for benefits on a form supplied by the Administrator.

12.2 Claims. The following provisions are effective on and after January 1,
2002:

(a) Claim for Benefits. A claim for Supplemental Plan benefits may be filed by:

(i) any person (or his duly authorized representative) who has applied for
and/or received benefits from the Supplemental Plan pursuant to Section 12.1 and
who believes that the amount and/or form of benefits provided (including no
benefits) or any change in or termination or reduction of benefits previously
provided results in a denial of benefits to which he is entitled for any reason
(whether under the terms of the Supplemental Plan or by reason of any provision
of law); or

(ii) any Employee or other individual (or his duly authorized representative)
who believes himself to be entitled to benefits from the Supplemental Plan.

A claim for benefits must be filed with the Administrator, in writing and in
accordance with such other requirements as may be prescribed by the
Administrator. Any claim shall be processed as follows:

(A) When a claim for benefits has been filed by the claimant (or his duly
authorized representative), such claim for benefits shall be evaluated and the
claimant shall be notified by the Administrator of the approval or denial within
a reasonable period of time, but not later than 90 days after the receipt of
such claim unless special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period and shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 180 days after the date on which
the claim was received).

(B) A claimant shall be given written notice in which the claimant shall be
advised as to whether the claim is granted or denied, in whole or in part. If a
claim is denied, in whole or in part, the claimant shall be given written notice
which shall contain (I) the specific reasons for the denial, (II) references to
the specific Supplemental Plan provisions upon which the denial is based, (III)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, (IV)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information



29

--------------------------------------------------------------------------------

 

 

relevant to the claim, (V) the claimant’s rights to seek review of the denial
and time limits and other aspects of the Supplemental Plan’s claim review
procedures, and (VI) a statement of the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination upon review.

(b) Review of Claim Denial. If a claim for benefits is denied, in whole or in
part, the claimant (or his duly authorized representative) shall have the right
to request that the Administrator review the denial, provided that the claimant
files in accordance with such requirements as may be prescribed by the
Administrator a written request for review with the Administrator within 60 days
after the date on which the claimant received written notification of the
denial. A claimant (or his duly authorized representative) may review relevant
documents, records and other information relevant to the claim (or receive
copies free of charge) and may submit to the Administrator with the written
request for review documents, records, written comments and other information
relevant to the claim for benefits, which shall be considered upon review
whether or not such information and other items were available when the claim
was originally determined. Requests for review not timely filed shall be barred.
A timely request for claim review shall be processed as follows:

(i) Within a reasonable period of time, but not later than 60 days after a
request for review is received, the review shall be made and the claimant shall
be advised in writing of the decision on review, unless special circumstances
require an extension of time for processing the review. If an extension is
needed, the claimant shall be given a written notification within such initial
60-day period specifying the reasons for the extension and when such review
shall be completed (provided that such review shall be completed within 120 days
after the date on which the request for review was filed). However, if the
period for deciding the claim has been extended under this paragraph (i) due to
a claimant’s failure to provide information necessary to decide a claim, the
period for making a decision on review shall be tolled from the date the
claimant is sent written notice of the extension until the date on which the
claimant responds to the request for information (or such earlier date as may be
prescribed by the Administrator in accordance with applicable law and
regulations).

(ii) The decision on review shall be forwarded to the claimant in writing and
shall include (A) specific reasons for the decision, (B) references to the
specific Plan provisions upon which the decision is based, (C) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim, and (D) a statement of the claimant’s right to bring an action
under ERISA section 502(a). A decision on review shall be final and binding on
all persons for all purposes.

(c) Exhaustion of Claims Review Process. A claimant shall have no right to seek
review of a denial of benefits, or to bring any action in any court to enforce a
claim for benefits prior to his filing a claim for benefits and exhausting his
rights to review under this Section 12.3.

﻿



30

--------------------------------------------------------------------------------